DETAILED ACTION
	This non-final office action is in response to Applicant’s preliminary amendment filed on December 2, 2019. Applicant’s December 2nd amendment canceled claims 1-87 and added new claims 88-105. Claims 88, 94, and 100 are the independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
	The instant application is a continuation of Application No. 13927742, abandoned October 25, 2019 for failure to respond to the Patent Board Decision mailed on June 18, 2018 wherein the Examiner’s rejections of the claims under 35 U.S.C. 101 and 35 U.S.C. 103(a) were affirmed – see at least Pages 6-9 of the PTAB July 18, 2019 decision.
	The claims of the instant application are substantially similar to the finally rejected claims in the parent application 13927742. The claims of the instant application including additional emphasis to receipt/processing of data in real-time or near real-time, the role of a server and the network (generic computer elements performing generic computer functions).
	Examiner notes that Applicant’s disclosure fails to provide sufficient disclosure to demonstrate support for near real-time data receiving and/or processing as none of the phrases near real time or near real-time or near realtime appear anywhere in in Applicant’s disclosure. At best Applicant’s disclosure supports the determining the real-time location of user devices (Specification Paragraphs 53, 63), no other real-time or near real-time data processing is disclosed (e.g. no real-time demand forecasting, no real-time transmission of notifications). See discussion below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 88-105 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding independent Claims 88, 94 and 100, the claims are directed to the abstract idea of managing sales visits. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process). 
The claims recite a judicial exception, a method for organizing human activity, managing sales visits (Judicial Exception – Yes – organizing human activity). Specifically the claims are directed to managing sales visits by salespersons to sales leads/prospects (e.g. visiting an unvisited merchant regarding a promotion based on the location of the salesperson and the merchant), wherein managing sales visits is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions as well as managing personal behavior (i.e. managing visits by salespersons to sales leads/prospects). See 2019 Revised Guidance, 84 Fed. Reg. at 52. Further all of the steps of “receiving”, “defining”, “calculating”, “identifying”, “transmitting”, “providing”, “generating”, “receiving” and “storing” recite functions of the managing sales visits by human sales persons. The intended purpose of independent claims 88, 94 and 100 appears to be to assist a human sales person, via their mobile device, with identifying and visiting sales leads based on their current location. Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions as well as managing personal behavior. The exceptions are the sales resource (who is a person) and additional limitations of generic Alice, 573 U.S. 208, 223. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)). In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept. Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process). 
The claimed steps of defining a geographical area, calculating….a forecasted consumer demand, identifying one or more providers, providing a list of the one or more providers, and generating a next provider indication all describe the abstract idea. These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components. Other than the recitation of a server, network, sales resource device, display and computer readable storage medium having computer executable instructions nothing in the claimed steps precludes the step from practically being performed in the mind. The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the steps of receiving…real-time detected location of the sales resource, transmitting a notification to the sales resource device, and receiving user input…to update sales status 
The claims do not integrate the abstract idea into a practical application. The generic memory, processor, server, computer program product and display are recited at a high level of generality merely performs generic computer functions of receiving and processing data. The generic computer (processor, server, …) merely applies the abstract idea using generic computer components.  The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Integrated into a Practical Application – No).

The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 88-93, 95-99 and 101-105, the claims are directed to the abstract idea of demand tracking and merely further limit the abstract idea claimed in independent claims 88, 94 and 100. 
Claims 89, 95 and 101 further limit the abstract idea by calculating and displaying a probability of closing an agreement (mathematical operation) (a more detailed abstract idea remains an abstract idea). Claims 90, 96 and 102 further limit the abstract idea by receiving a sales indication relating to closing an agreement and updating a forecasted demand (a more detailed abstract idea remains an abstract idea).  Claims 91, 97 and 103 further limit the abstract idea by identifying an ownership indicator (a more detailed abstract idea remains an abstract idea). Claims 92, 98 and 104 further limit the abstract idea by further limit the sales activity history to indicate a particular sales resource having 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer. 

Further regarding claims 88-105, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper. The claim limitations which recite a computer implemented method is at best recite generic, well known hardware. However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea. Further the recited memories are part of every conventional general purpose computer. 
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention. A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines. It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a server, processor, display and memory merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.  Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor). Generic computers performing generic computer functions, alone, do not 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper. The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware. However, the recited generic hardware simply performs generic computer function of storing, receiving, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea. Further the recited memories and processor are part of every conventional general purpose computer.






2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 88, 94 and 100, the claims recite “in real-time or near real-time” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to perform any method steps, processing, calculations, data transmissions or the like in near real-time as claimed. More specifically the phrase near real-time appears nowhere in Applicant’s disclosure.  This is insufficient to show possession or enablement under 35 U.S.C. 112.
At best Applicant’s disclosure discloses determining the real-time location of a sales resource device, see at least Specification Paragraph 53 (may detect real time location of user devices) and Specification Paragraph 63 (provide map view of sales lead based on sales resource's current real time 

Regarding independent claims 88, 94, and 100, the claims recite “calculating, with the server associated with the promotion service, in real-time or near real-time response to receipt of the real-time detected location of the sales resource device from the sales resource device, a forecasted demand for one or more promotions in the geographical area, the forecasted demand comprising at least one or more promotions”, wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for forecasting demand of any kind much alone calculating a forecast demand for one or more promotions in a geographical area that identify one or more provider as one or more demand relevant or geographically relevant to sales leads as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Specification Paragraphs 12, 17, 23, 26, 40-44, and 110 disclose at a very high level of generality that a desired element of the disclose invention is to forecast demand for promotions in a geographical area, none of these Paragraphs disclose a specific algorithm for actually forecasted demand for one or more promotions in a geographical area much alone “calculating, with the server associated with the promotion service, in real-time or near real-time response to receipt of the real-time 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “calculating, with the server associated with the promotion service, in real-time or near real-time response to receipt of the real-time detected location of the sales resource device from the sales resource device, a forecasted demand for one or more promotions in the geographical area, the forecasted demand comprising at least one or more promotions” or subsequently utilizing the demand forecast to “identifying the one or more demand relevant and geographically relevant sales leads” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much 
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue 

Regarding independent claims 88, 94, and 100, the claims recite “in response to the identification…the provider information comprising for each demand relevant and geographically relevant sales lead…a promotion quantity suggested for each of the providers based on the forecasted consumer demand….”, wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for suggesting a promotion quantity for each provider as part of the provider information wherein the suggested promotion quantity is based on forecasted consumer demand as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Specification Paragraphs 5, 11, 16, 23, 24-28, and 112 disclose at a very high level of generality that a desired element of the disclose invention is to suggest a promotion quantity for each provider, none of these Paragraphs disclose a specific algorithm for actually determining a suggested promotion quantity much alone “in response to the identification…the provider information comprising for each demand relevant and geographically relevant sales lead…a promotion quantity suggested for each of the providers based on the forecasted consumer demand….” as claimed.
algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “in response to the identification…the provider information comprising for each demand relevant and geographically relevant sales lead…a promotion quantity suggested for each of the providers based on the forecasted consumer demand….” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to forecast consumer demand for promotions or HOW to determine a suggested promotion quantity for each of the providers based on the forecasted demand).


Regarding Claims 89, 95 and 101, the claims recite “for each of the demand relevant and geographically relevant sales leads, calculating a probability of closing an agreement between the promotion service provider and the respective provider”, wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for calculating a probability of closing an agreement as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Specification Paragraphs 10, 15 and 22 disclose at a very high level of generality that a desired element of the disclose invention is to calculating a probability of closing of an agreement, none of these Paragraphs disclose a specific algorithm for actually determining a suggested promotion quantity much alone “for each of the demand relevant and geographically relevant sales leads, calculating a probability of closing an agreement between the promotion service provider and the respective provider” as claimed.
Simlarly Specification Paragraph 42 discloses that virtual promotions can be analyzed to determine probability that a consumer would purchase a particular promotion and that the probabilities maybe used to generated a forecasted (consumer) demand.  However, this is not the same as the 
Specification Paragraph 46 mentions that a sale value score may be determined according to criteria including a probability to close, however this paragraph like the remainder of applicant’s specification fails to disclose a specific algorithm for actually calculating a probability to close an agreement as claimed.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “for each of the demand relevant and geographically relevant sales leads, calculating a probability of closing an agreement between the promotion service provider and the respective provider” as claimed nor the claimed embodiment as a whole.

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “for each of the demand relevant and geographically relevant sales leads, calculating a probability of closing an agreement between the promotion service provider and the respective provider” as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 88, 91-94, 97-100 and 103-105 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell, U.S. Publication No. 20110258067, in view of Hunt et al., U.S. Publication No. 20080294996, in view of Tekwani, U.S. Publication No. 20120066393) and further view of Oksman, U.S. Publication No. 20130030872.

Regarding Claims 88, 94 and 105, Rowell discloses a system and method for providing mobile location based sales leads as demand and geographically relevant to a real-time location of a sales resource device (Paragraphs 2, 94-96) comprising:
Receiving over a network as a server the real-time location of the sales resource device (Paragraphs 34, 81, 82);
Defining a geographical area (state, zip code, etc.) based on the real-time detected location of the sales resource device (Paragraphs 94, 95, 100);
Calculating, with the server, responsive to the real-time location of the sales resource device a forecasted demand for one or more promotions in the geographical area, the forecasted demand ns (Paragraph 26, 30, 45, 94-96, 146); 
Identifying one or more providers in the geographical area that are identified as able to supply at least a portion of the forecasted demand for the one or more promotions (Paragraphs 95-96, 114, 128, 146), thereby identifying the one or more providers as one or more demand relevant and geographically relevant sales leads (Paragraphs 94-96, 146);
In response to the identification, transmitting a notification (alert, message, display) to the sales resource device in response to the real-time location of the sales resource device, wherein the notification causes a display to be altered to display provider information for each of the demand/geographically relevant sales leads (providers) (Paragraphs 37, 70, 152, 153), the provider information comprising for each demand/geographically relevant sales lead: a promotion indication of a good or service (Paragraphs 26, 146), a promotion quantity suggested for each provider based on the forecasted demand (Paragraphs 156, 165) and a sales status of the lead indicating a last communication with the sales lead by any of a plurality of sales resource devices operative in the network (Paragraphs 5, 6, 17, 70, 115, 148, 157);
Further responsive to the notification received at the sales resource device providing a list of the one or more providers in proximity generating a next provider indication (Paragraphs 41, 94-96, 103-106);
Further response to the notification received at the sales resource device generating a network provider indication, wherein the next provider indication provides a sales resource with a suggested next provider or the one or more providers to visit next based at least in part on proximity in the geographical area (Paragraphs 72, 81-82, 100, 114, 156-158); 
Receiving a user input via the sales resource device to update the sales status of a particular sales the particular sales lead has been visited (Paragraphs 31, 35-37; 77, 78, 157);
Storing on a server, remote from the sales resource device, an updated sales status of the sales lead (Paragraphs 17, 39, 65, 148, 157).

While Rowell discloses provider information and location information, Rowell does not disclose an order of proximity to the sales resource device or a provider location indication as claimed.

Provider information comprising a provider location indication (Paragraphs 114, 286-288);
Providing a list of the one or more providers in an order of proximity to the sales resource device; generating a next provider indication, wherein the next provider indication provides the sales resource device with a suggested next provider of the one or more providers to visit next based at least in part on proximity of the sales resource device to the suggested next provider in the geographical area (Paragraphs 285-292, 139,368,485, 1198, 1225-1234); 
Sales lead stats including a last communication... plurality of sales resources devices operative in the network... receiving a user input... update... storing on a server, remote from the sales resource device... updated... status (Paragraphs 53, 75, 129, 446-448).

It would have been obvious to one of ordinary skill in the to modify Rowell and include the element or step cited above, because both Rowell and Hunt et al. are inventions directed to quantifying, categorizing, integrating, and leveraging provider, consumer, and sales data (see Rowell Paragraph 146, “the disclosed system can use the disclosed business intelligence to calculate a score representing the relative strength of a potential lead order,” and see Hunt et al. Paragraph 111, “The analytic platform 100 may provide innovative solutions... including on-demand pricing insights, emerging category insights... neighborhood insights... consumer tracking and targeting”) such that a person of ordinary skill in the would be motivated to use the teaching of Hunt et al. to increase the scope and integration information derived from leads (see Paragraphs 110, “The analytic platform 100 may provide a novel approach to managing and integrating market and enterprise information and enabling predictive analytics. The analytic platform 100 may leverage approaches... so that it may be consumed and delivered in real-time, with flexibility and open integration. This representation of the data, when combined with the analytic methods... may minimize the processing time and cost and maximize the performance... This technique may be applied to problems where there may be a need to access integrated views across multiple data sources ... where there may be highly personalized and flexible real-time reporting 190, analysis 192 and forecasting”).

Rowell does not disclose a real-time detected current location of a sales resource device and does not disclose that providers identified in the geographical area defined based on the real-time detected current location of the sales resource device as claimed. 

Tekwani, from the same field of endeavor of sales lead management, discloses a system and method comprising:
A real-time detected current location of a sales resource device (Paragraphs 35, 40);
Display.. .providers identified in the geographical area defined based on the real-time detected current location of the sales resource device (Paragraphs 37, 41). 

It would have been obvious to one of ordinary skill in the to modify Rowell and include the element or step cited above, because both Rowell and Tekwani are inventions directed to quantifying, categorizing, integrating, and leveraging provider, consumer, and sales data (see Rowell Paragraph 146, “the disclosed system can use the disclosed business intelligence to calculate a score representing the relative strength of a potential lead order,” and see Tekwani Paragraph 41, “a method is directed for field service professional to push new leads to the mobile device 302 based on current location of the service personnel's mobile device 302 and anticipated duration of current task”) such that a person of ordinary skill in the would be motivated to use the teaching of Tekwani to increase the scope and integration of lead information (see Paragraph 41, “The service lead information may be extracted from web based service lead systems such as servicemagic.com, servicemax.com and correlated with context and criteria before being pushed to the mobile device”).
Rowell does not disclose a sales status of the sales lead indicating a last communication. 

Oksman, from the sale field of endeavor of sales lead management, discloses a system and method comprising:

Receiving a user input via the sales resource device to update the sales status of a particular sales lead (Paragraphs 33-34, 53, 94, 41 -42, 45-47; Figure 1B).

It would have been obvious to one of ordinary skill in the to modify Rowell and include the element or step cited above, because both Rowell and Oksman are inventions directed to quantifying, categorizing, integrating, and leveraging provider, consumer, and sales data (see Rowell Paragraph 146, “the disclosed system can use the disclosed business intelligence to calculate a score representing the relative strength of a potential lead order,” and see Oksman Paragraph 37, “code for tracking sales activities, communicating with sales persons, customization of sales material, managing sales lead information, scheduling sales personnel, and analyzing the feedback from sales sessions”) such that a person of ordinary skill in the would be motivated to use the teaching of Oksman to increase the range of tools available for integration of lead information (see Paragraph 60, “tools to customize a sales information packet which may include sales data, customer requirements, sales lead information, technical information, and industry standard software tools”).

Regarding Claims 91, 97 and 103, Rowell discloses a system and method wherein the provider information comprises an ownership indicator identifying a sales resource associated with the provider (Paragraphs 70, 114).

Regarding Claims 92, 98 and 104, Rowell discloses a system and method wherein the provider information further comprises activity history indicating a particular sales resource having interacted with the provider (Paragraphs 26, 68, 70, 156, 157).

Regarding Claims 93, 99 and 105, Rowell discloses a system and method wherein the provider information further comprising competitive promotion information associated with the provider, the competitive promotion information including at least ONE of a promotion provider OR a promotion cost and value OR units sold of the competitive promotion (Paragraphs 14, 122, 146, 150).





Claims 89, 90, 95, 96, 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell, U.S. Publication No. 20110258067, in view of Hunt et al., U.S. Publication No. 20080294996, in view of Tekwani, U.S. Publication No. 20120066393) and further view of Oksman, U.S. Publication No. 20130030872 as applied to the claims above and further in view of Johnson et al., U.S. Patent Publication No. 2011/0246255. 

Regarding Claims 89, 95 and 101, Rowell discloses a system and method further comprising determining a sale value based on a probability to close (probability of sale; Paragraph 146).

Rowell does not calculating and/or displaying a probability of closing an agreement as claimed.

Gilbert et al., from the same field of endeavor of sales lead management, discloses a system and method further comprising:
For each sales lead calculating a probability of closing an agreement between service and a respective provider for the promotion service to offer the good or service on behalf of the service provider (Paragraphs 18, 19, 68, 69); and
Causing the probability of closing the agreement to be displayed on the sales resource device (Paragraphs 68-71; Figure 4).

	It would have been obvious to one skilled in the art that the system and method as disclosed by Rowell would have benefited from calculating and displaying a probability of closing an agreement in view of the disclosure of Gilbert et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 

Regarding Claims 90, 96 and 102, Rowell does not disclose receiving an indication of relating to closing an agreement or updating the forecasted demand as claimed.

Gilbert et al., from the same field of endeavor of sales lead management, discloses a system and method comprising:
Receiving a sales indication via the sales resource device relating to closing an agreement between the promotion service and the respective provider for the promotion service for the good or service on behalf of the respective provider (Figure 3; Paragraphs18, 19, 68-71); and
In response to receiving the sale indication, updating the forecasted consumer demand on the system (Paragraphs 38).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623